DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  The specification contains numerous references to the claims which do not contribute to the written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, or set forth the best mode contemplated by the inventor of carrying out his invention. The references to the claims should be deleted from the text of the specification as required. An example of the claim references are on page 1, line 7 and line 23.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Follendorf et al. (DE 19622945 A1) in view of Jaegle et al. (US 2015/0204276 A1).
Regarding claim 1, Follendorf discloses a fuel injector, comprising: an internal pre-chamber (4);a high pressure injector part (2) for discharging combustion gas, comprising a nozzle assembly (not numbered) and a stroke-displaceable nozzle valve element (2), which is arranged in a high pressure chamber (11) of the high pressure injector part (3); a pre-chamber assembly (not numbered) and a nozzle-side end section, wherein the high pressure chamber of the high pressure injector part (2) is separated circumferentially from the pre-chamber (4) by the nozzle-side end section.
Follendorf is silent as to the nozzle valve element (2) is arranged at the nozzle-side end section.
Jaegle discloses a gas injector (1) for a direct injection of gaseous fuel into a combustion chamber of an internal combustion engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Follendorf by replacing the fuel injector with a gas injector for a direct injection of gaseous fuel as disclosed by Jaegle in order to perform accurate fuel metering (see paragraph [0006]).

    PNG
    media_image1.png
    609
    569
    media_image1.png
    Greyscale


Regarding claim 2, wherein the pre-chamber assembly comprises one or both of: at least one sleeve-shaped element (see figure) for separating the nozzle-side end section of the high pressure chamber (2) from the pre-chamber (4) encircling it; and the pre-chamber assembly has a multi-walled separating wall (only one wall is shown) for separating the nozzle-side end section of the high pressure chamber (2) from the pre-chamber (4) encircling it.
Regarding claim 3, further comprising a heat shield (sleeve) configured to separate separating the nozzle-side end section of the high pressure chamber (2) from the pre-chamber (4) encircling it that forms a heat shield.
Regarding claim 4, wherein the pre-chamber assembly comprises a pre-chamber element (housing), inside which the end section of the high pressure chamber (figure) is also separated circumferentially from the pre-chamber (4).
Regarding claim 5, wherein the pre-chamber element (housing) has an integrally formed separating wall (optional design choice), wherein the end section of the high pressure chamber (see figure) is separated circumferentially from the pre-chamber (4).
Regarding claim 6, wherein: the pre-chamber element (4) forms a seat (Jaegle 2) for the nozzle valve element (41); or the nozzle assembly of the high pressure injector part (figure) is arranged within the pre-chamber element; or the pre-chamber element has defines an overflow opening (6) for the prechamber (4).
Regarding claim 8, wherein the pre-chamber (4) has an annular cross section.
Regarding claim 9, wherein the fuel injector has at least one of an ignition device (3) and a low pressure combustion gas feed device (1) on the pre-chamber (4).
Regarding claim 10, wherein the fuel injector (1) is configured to supply the pre-chamber (4) with combustion gas occurring in the form of leakage gas (gas source is an optional design choice) at the high pressure injector part.

an internal pre-chamber (4):
a high pressure injector part (2) for discharging combustion gas, comprising a nozzle
assembly (figure) and a stroke-displaceable nozzle valve element (2) which is arranged in a high pressure chamber (figure) of the high pressure injector part ; a pre-chamber assembly: an a nozzle-side end section, wherein the high pressure chamber (figure) of the high pressure injector part (2) is separated circumferentially from the pre-chamber by the nozzle-side end section.
Follendorf is silent as to the nozzle valve element (2) is arranged at the nozzle-side end section.
Jaegle discloses a gas injector (1) for a direct injection of gaseous fuel into a combustion chamber of an internal combustion engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Follendorf by replacing the fuel injector with a gas injector for a direct injection of gaseous fuel as disclosed by Jaegle in order to perform accurate fuel metering (see paragraph [0006]).
Regarding claim 12, wherein the pre-chamber assembly comprises one or both of: at least one sleeve-shaped element (figure) for separating the nozzle-side end section of the high pressure chamber from the pre-chamber encircling it; and the pre-chamber assembly has a multi-walled (not shown) separating wall for separating the nozzle-side end section of the high pressure chamber from the pre-chamber encircling it.

Regarding claim 14, wherein the pre-chamber assembly comprises a pre-chamber element, inside which the end section of the high pressure chamber (figure) is also separated circumferentially from the pre-chamber.
Regarding claim 15, wherein: the pre-chamber element forms a seat (Jaegle 2) for the nozzle valve element; or the nozzle assembly of the high pressure injector part is arranged within the prechamber element; or the pre-chamber element (housing) defines an overflow opening (7) for the pre-chamber.
Regarding claim 16, wherein the pre-chamber element has an integrally formed separating wall (optional design choice), wherein the end section of the high pressure chamber (figure) is separated circumferentially from the pre-chamber.
Regarding claim 18, wherein the pre-chamber (4) has an annular cross section.
Regarding claim 19, wherein the fuel injector has at least one of an ignition device (3) and a low pressure combustion gas feed device (1) on the prechamber (4).
Regarding claim 20, wherein the fuel injector is configured to supply the pre-chamber (4) with combustion gas occurring in the form of leakage gas (source of fuel is an optional design choice) at the high pressure injector part
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Follendorf in view of Jaegle as applied to claims 1-6, 8-16 and 18-20 above, and further in view of Maier (US 2017/0167357 A1).

Maier teaches the prechamber assembly 200, 600, 700 and 800 is manufactured using manufacturing or additive fabrication (paragraph [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Follendorf in view of Jaegle by producing the pre-chamber by means of an additive production process as disclosed by Maier to generate significantly less waste than traditional manufacturing methods as it “adds” material layer by layer so that only what is required gets used.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose gaseous fuel injectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen K Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747